           Case 1:20-cv-00248-DAD-SAB Document 14 Filed 09/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
      BECKY E. RONQUILLO,                                 Case No. 1:20-cv-00248-DAD-SAB
11
                     Plaintiff,                           ORDER VACATING ALL DATES AND
12                                                        MATTERS AND REQUIRING PLAINTIFF
             v.                                           TO FILE DISPOSITIONAL DOCUMENTS
13                                                        WITHIN SIXTY DAYS
      UNIVERSAL RECOVERY
14    CORPORATION,                                        (ECF No. 13)

15                   Defendant.

16

17          On September 29, 2020, Becky E. Ronquillo (“Plaintiff”) filed a notice that this matter

18 has settled and requests sixty days in which to file dispositive documents. (ECF No. 13.) The

19 filing also states that the parties “request that the Court retain jurisdiction for any matters related
20 to completing and/or enforcing the settlement.” (Id.) The Court retains jurisdiction until the

21 matter is closed and will thus have jurisdiction over the period of time while the parties complete

22 the settlement and until the Court enters a stipulation of dismissal. However, it is rare for the

23 Court to retain jurisdiction following the dismissal of the action absent demonstrable need and

24 good cause to do so. At the time the parties file a stipulation of dismissal, if the parties wish the

25 Court to retain jurisdiction, they may file a joint report explaining why the Court should retain

26 jurisdiction to enforce the terms of the settlement agreement and how long the Court would be
27 expected to retain jurisdiction.

28 ///


                                                      1
            Case 1:20-cv-00248-DAD-SAB Document 14 Filed 09/30/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      All pending dates and matters are vacated; and

 3          2.      Plaintiff shall file dispositional documents within sixty (60) days of the date of

 4                  entry of this order.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        September 30, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
